EXHIBIT 10.2

Settlement and Standstill Agreement

This SETTLEMENT AND STANDSTILL AGREEMENT, dated as of July 13, 2007 (the
“Agreement”), is by and between Arbinet-thexchange, Inc., a Delaware corporation
(“Arbinet”), and Robert A. Marmon (the “Stockholder”).

WHEREAS, the Stockholder is the beneficial owners of shares of common stock, par
value $0.001 per share, of Arbinet (the “Common Stock”); and

WHEREAS, by letter dated March 6, 2007, the Stockholder provided notice to
Arbinet of his intention to nominate the Stockholder, William L. Schrader, and
James F. Lavin for election as directors of Arbinet at its 2007 annual meeting
of stockholders (the “Stockholder Nomination”); and

WHEREAS, subject to this Agreement, the Stockholder intends hereby to withdraw
the Stockholder Nomination and refrain from contesting the election of directors
at Arbinet’s 2007 annual meeting of stockholders; and

WHEREAS, Arbinet and the Stockholder intend to provide hereby for, among other
matters, enlargement of the Board of Directors of Arbinet (the “Board”) from six
(6) to nine (9) members and for the appointment of Shawn O’Donnell, Jill
Thoerle, and Stanley Kreitman to the Board to fill the vacancies resulting
therefrom, and furthermore, Arbinet and the Stockholder desire to otherwise
resolve all matters between them, including those matters at issue in or with
respect to the Stockholder Nomination.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto hereby agree as
follows:

Section 1. Representations.

(a) Binding Agreement: Authority. Arbinet hereby represents and warrants that
this Agreement has been duly authorized, executed and delivered by Arbinet, and
is a valid and binding obligation of Arbinet, enforceable against Arbinet in
accordance with its terms. The Stockholder represents and warrants that this
Agreement has been duly authorized, executed and delivered by the Stockholder,
and is a valid and binding obligation of the Stockholder, enforceable against
the Stockholder in accordance with its terms.

(b) Share Ownership of Common Stock. The Stockholder hereby represents and
warrants that, as of the date hereof, he and his Affiliates and Associates (as
such terms are hereinafter defined) are the “beneficial owners” (as such term is
hereinafter defined) of the shares of Common Stock set forth opposite their
respective name on Schedule A hereto (the “Shares”), and that neither he nor his
Affiliates or Associates beneficially own, or have any rights, options or
agreements to acquire or vote, any other shares of Common Stock.



--------------------------------------------------------------------------------

(c) Defined Terms. For purposes of this Agreement, the term “Affiliate” and
“Associate” shall have the respective meanings set forth in Rule 12b-2
promulgated by the Securities and Exchange Commission (the “SEC”) under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”). For purposes
of this Agreement, the terms “beneficial owner” and “beneficially own” shall
have the same meanings as set forth in Rule 13d-3 promulgated by the SEC under
the Exchange Act, except that a person shall also be deemed to be the beneficial
owner of all shares of Common Stock that such person has the right to acquire
pursuant to the exercise of any rights in connection with any securities or any
agreement, regardless of when such rights may be exercised and whether they are
conditional.

Section 2. Directors.

(a) Additional Directors. The Stockholder and Arbinet agree that as promptly as
practicable (but in no event more than the second (2nd) business day) following
the execution of this Agreement by the parties hereto, the Board will increase
the size of the Board to nine (9) members and (i) appoint Shawn O’Donnell and
Jill Thoerle to fill the newly created directorships on the Board as Class III
directors whose term shall expire at Arbinet’s 2007 annual meeting of
stockholders, and (ii) appoint Stanley Kreitman to fill the newly created
directorship on the Board as a Class II director whose term shall expire at
Arbinet’s 2009 annual meeting of stockholders. At such time as Shawn O’Donnell,
Jill Thoerle, and Stanley Kreitman shall each become a director of Arbinet in
accordance with the terms of this Agreement, Shawn O’Donnell, Jill Thoerle, and
Stanley Kreitman shall agree in writing to be bound by the terms and conditions
of Arbinet’s policies applicable to directors, including, without limitation,
Arbinet’s Code of Business Conduct & Ethics, Corporate Governance Guidelines,
and Insider Trading Policy.

(b) Nominations. Arbinet agrees to nominate Michael J. Ruane, Shawn O’Donnell,
and Jill Thoerle for election as Class III directors of Arbinet at its 2007
annual meeting of stockholders, and use its reasonable best efforts to cause the
election of such persons, each to serve for a three-year term ending upon the
election of directors at Arbinet’s 2010 annual meeting of stockholders and until
his or her successor is duly elected and qualified.

Section 3. Voting.

(a) 2007 Annual Meeting. The Stockholder, together with his Affiliates and
Associates, will not submit any stockholder proposal (pursuant to Rule 14a-8 or
otherwise), or any notice of nomination or other business under Arbinet’s Second
Amended and Restated By-laws, and will not nominate or oppose directors for
election at the 2007 annual meeting of stockholders of Arbinet. The Stockholder
shall cause all Shares of Common Stock beneficially owned by him, and/or his
Affiliates or Associates, as of the record date for the 2007 annual meeting of
stockholders of Arbinet, to be present for quorum purposes and to be voted in
favor of Michael J. Ruane, Shawn O’Donnell, and Jill Thoerle at such annual
meeting or at any adjournments or postponements thereof.

(b) Other Meetings. During the Standstill Period (as such term is hereinafter
defined), the Stockholder shall cause all Shares of Common Stock beneficially
owned by him, and/or his Affiliates or Associates, as of the record date for any
other meeting of stockholders of Arbinet at which directors are to be elected,
to be present for quorum purposes and to be voted in favor of Arbinet’s nominees
for directors at such meeting or any adjournments or postponements thereof.

 

2



--------------------------------------------------------------------------------

(c) Further Assurances. The Stockholder further agrees to take all action
reasonably necessary to carry out the intention of this Section 3, including,
without limitation, delivering to Arbinet upon its written request executed
proxies naming the proxies appointed by Arbinet for all shares of Common Stock
beneficially owned by the Stockholder and/or his Affiliates or Associates as of
the record dates for the aforementioned meetings of stockholders.

Section 4. Acquisition of Stock. The Stockholder covenants and agrees that, from
and after the date on which Shawn O’Donnell, Jill Thoerle, and Stanley Kreitman
are duly appointed to the Board, and until the expiration of the Standstill
Period, neither he nor any of his Affiliates or Associates will, without the
prior written consent of Arbinet specifically expressed in a vote adopted by the
Board, directly or indirectly, purchase or cause to be purchased or otherwise
acquire or agree to acquire, or become or agree to become the beneficial owner
of, any other securities (other than the Shares) issued by Arbinet, or any
securities convertible into or exchangeable for Common Stock or any other equity
securities of Arbinet, if in any such case immediately after the taking of such
action the Stockholder and his Affiliates and Associates would, in the
aggregate, beneficially own more than 5% of the then outstanding shares of
Common Stock.

Section 5. Standstill Arrangements. The Stockholder agrees that, during the
period from the date of this Agreement through July 13, 2008 (the “Standstill
Period”), neither he nor any of his Affiliates or Associates will, without the
written consent of Arbinet, directly or indirectly, solicit, request, advise,
assist or encourage others (other than exercising his rights to vote his Shares
at an annual or special meeting of the stockholders of Arbinet, in each instance
in compliance with the terms of this Agreement), to (a) effect or seek, offer or
propose (whether publicly or otherwise) to effect, or cause or participate in or
in any way assist any other person to effect or seek, offer of propose (whether
publicly or otherwise) to effect or participate in, (i) any acquisition of any
securities (or beneficial ownership thereof) or assets of Arbinet or any of its
subsidiaries; (ii) any tender or exchange offer, merger or other business
combination involving Arbinet or any of its subsidiaries; (iii) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to Arbinet or any of its subsidiaries; or (iv) any
“solicitation” of “proxies” (as such terms are used in the proxy rules of the
SEC) or consent to vote any voting securities of Arbinet; (b) form, join or in
any way participate in a “group” (as defined under the Exchange Act);
(c) otherwise act, alone or in concert with others, to seek to control or
influence the management, the Board or policies of Arbinet; (d) nominate any
persons as a director of Arbinet, or propose any matter to be voted on by
stockholders of Arbinet; or (e) enter into any discussions or arrangements with
any third party with respect to any of the foregoing. The Stockholder also
agrees during the Standstill Period not to request Arbinet (or its directors,
officers, employees or agents), directly or indirectly, to amend or waive any
provision of this paragraph (including this sentence).

Section 6. Withdrawal of Demand and Stockholder Nomination and Proposal. Upon
Shawn O’Donnell, Jill Thoerle, and Stanley Kreitman appointment to the Board,
the Stockholder hereby withdraws the Stockholder Nomination and shall
immediately cease all efforts, direct or indirect, in furtherance of the
Stockholder Nomination and any related solicitation.

 

3



--------------------------------------------------------------------------------

Section 7. Press Releases and Other Public Statements. During the Standstill
Period, Arbinet and the Stockholder agree as follows:

(a) Arbinet agrees, subject to the requirements of applicable federal securities
laws, to provide the Stockholder with an opportunity to review and comment on
any press release, public filing, or letter to Arbinet’s stockholders containing
statements about the Stockholder, prior to its public release.

(b) The Stockholder agrees, subject to the requirements of applicable federal
securities laws, to provide Arbinet with an opportunity to review and comment on
any press release, public filing, or letter to Arbinet’s stockholders containing
statements about Arbinet, prior to its public release.

(c) The initial press release with respect to the execution of this Agreement
shall be a press release to be reasonably agreed upon by Arbinet and the
Stockholder (the “Press Release”).

(d) Neither Arbinet nor the Stockholder, nor any of his Affiliates or
Associates, shall directly or indirectly make or issue or cause to be made or
issued any disclosure, announcement or statement (including without limitation
the filing of any document or report with the SEC or any other governmental
agency or any disclosure to any journalist, member of the media or securities
analyst) concerning the other party or any of its respective past, present or
future general partners, directors, officers or employees, which disparages any
of such other party’s respective past, present or future general partners,
directors, officers or employees as individuals (recognizing that the parties
shall be free to comment in good faith regarding the business of Arbinet,
provided any such comment shall not otherwise violate the terms of this
Agreement).

Section 8. Reimbursement of Certain Expenses. As of the date hereof, Arbinet
will pay to the Stockholder by wire transfer prior to the date of the Press
Release Two Hundred Sixty Two Thousand Four Hundred Three Dollars ($262,403) as
reimbursement for all of his out-of-pocket expenses incurred in connection with
the 2006 annual meeting of stockholders proxy contest and the 2007 annual
meeting of stockholders proxy contest.

Section 9. General Release.

(a) The Stockholder, on his own behalf and on behalf of his Affiliates,
Associates, successors, assigns, heirs, beneficiaries, attorneys, partners,
limited partners, employees and agents (as applicable) (collectively, the
“Stockholder Releasors”), hereby releases and discharges Arbinet, and its
respective directors, officers, employees, agents, shareholders, licensees,
sublicensees, customers, suppliers, importers, manufacturers, distributors or
insurers, or any heirs, administrators, executors, predecessors, successors or
assigns of the foregoing (individually and collectively, the “Arbinet
Releasees”) from any and all charges, complaints, claims, liabilities,
obligations, promises, agreements, controversies, damages, actions, causes of
action, suits, rights, demands, costs, losses, debts and expenses, known or
unknown (collectively, “Claims”), which the Stockholder Releasors may have had
or may now have, own, or hold, or claim to have, own, or hold against the
Arbinet Releasees up to the date of this Agreement. The Stockholder Releasors
specifically waive any rights under any statute, regulation or rule which
purports to limit the right of persons to release or waive unknown Claims. Each
of the

 

4



--------------------------------------------------------------------------------

Stockholder Releasors represents and warrants hereby that it has not filed any
complaints or charges asserting any Claims against any of the Arbinet Releasees
with any local, state or federal agency or court, or assigned any such Claim to
any other person. Each of the Stockholder Releasors agrees never to directly or
indirectly commence, authorize or assist in any suit or other proceeding
(including asserting any claim or counterclaim against, or participate in or
join or otherwise aid, other than as required by law, in any claim or action)
against Arbinet Releasees regarding any matter within the scope of this General
Release. If any of the Stockholder Releasors violates this General Release by
suing any Arbinet Releasee or causing any Arbinet Releasee to be sued, the
undersigned Stockholder Releasors agree to pay all costs and expenses of
defending against the suit incurred by the Arbinet Releasees, including
reasonable attorneys’ fees.

(b) Arbinet, on its own behalf and on behalf of its Affiliates, Associates,
successors, assigns, heirs, beneficiaries, attorneys, partners, limited
partners, employees and agents (as applicable) (collectively, the “Arbinet
Releasors”), hereby releases and discharges the Stockholder (the “Stockholder
Releasee”) from any and all Claims which the Arbinet Releasors may have had or
may now have, own, or hold, or claim to have, own, or hold against the
Stockholder Releasee up to the date of this Agreement. The Arbinet Releasors
specifically waive any rights under any statute, regulation or rule which
purports to limit the right of persons to release or waive unknown Claims. Each
of the Arbinet Releasors represents and warrants hereby that it has not filed
any complaints or charges asserting any Claims against the Stockholder Releasee
with any local, state or federal agency or court, or assigned any such Claim to
any other person. Each of the Arbinet Releasors agrees never to sue the
Stockholder Releasee or cause the Stockholder Releasee to be sued regarding any
matter within the scope of this General Release. If any of the Arbinet Releasors
violates this General Release by suing the Stockholder Releasee or causing the
Stockholder Releasee to be sued, the undersigned Arbinet Releasors agree to pay
all costs and expenses of defending against the suit incurred by the Stockholder
Releasee, including reasonable attorneys’ fees.

(c) Each of the undersigned Stockholder Releasors and Arbinet Releasors
acknowledge that it has read the contents of the foregoing applicable General
Release, that it has had the opportunity to review such General Release with
counsel of its choice, that it understands the same and that it has given such
General Release as its own free act and deed.

(d) Notwithstanding anything contained in this Section 9 to the contrary, this
Section 9 shall not apply to any Claim arising out of a breach of the
obligations contained in this Agreement.

Section 10. Remedies. Each party hereto hereby acknowledges and agrees that
irreparable harm would occur in the event any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to specific relief hereunder, including, without limitation, an injunction or
injunctions to prevent and enjoin breaches of the provisions of this Agreement
and to enforce specifically the terms and provisions hereof in any state or
federal court in the State of Delaware, in addition to any other remedy to which
they may be entitled at law or in equity. Any requirements for the securing or
posting of any bond with such remedy are hereby waived.

 

5



--------------------------------------------------------------------------------

Section 11. Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and may be amended only
by an agreement in writing executed by the parties hereto.

Section 12. Notices. All notices, consents, requests, instructions, approvals
and other communications provided for herein and all legal process in regard
hereto shall be validly given, made or served, if in writing and sent by U.S.
registered mail, return receipt requested:

 

if to Arbinet:   Arbinet-thexchange, Inc.        Tower II, Suite 450      120
Albany Street      New Brunswick, New Jersey 08901      Attention: General
Counsel    with a copy to:   Goodwin Procter LLP      Exchange Place     
Boston, Massachusetts 02109      Attention: Joseph L. Johnson III   
if to the Stockholder:   Robert A. Marmon      339 North Latch’s Lane     
Merion Station, Pennsylvania 19066-1728   

Section 13. Law Governing. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
any conflict of laws provisions thereof. The parties, on behalf of itself and
its Affiliates and Associates, hereby irrevocably and unconditionally consent to
the exclusive jurisdiction of the courts in the State of Delaware and/or the
courts of the United States of America located in the State of Delaware for any
action, suit or proceeding arising out of or relating to this Agreement or the
transactions contemplated hereby, and agree not to commence any action, suit or
proceeding related thereto except in such courts. The parties, on behalf of
itself and its Affiliates and Associates, hereby irrevocably and unconditionally
waive any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby, in the
courts in the State of Delaware and/or the courts of the United States of
America located in the State of Delaware, and hereby further irrevocably and
unconditionally waive and agree not to plead or claim in any such court that any
such action, suit or proceeding in any such court has been brought in any
inconvenient forum.

Section 14. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

Section 15. No Presumption Against Draftsman. Each of the undersigned parties
hereby acknowledges the undersigned parties fully negotiated the terms of this
Agreement, that each such party had an equal opportunity to influence the
drafting of the language contained in this Agreement and that there shall be no
presumption against any such party on the ground that such party was responsible
for preparing this Agreement or any part hereof.

 

6



--------------------------------------------------------------------------------

Section 16. Enforceability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid, void
or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated. It is hereby stipulated and
declared to be the intention of the parties that the parties would have executed
the remaining terms, provisions, covenants and restrictions without including
any of such which may be hereafter declared invalid, void or unenforceable. In
addition, the parties agree to use their best efforts to agree upon and
substitute a valid and enforceable term, provision, covenant or restriction for
any such that is held invalid, void or unenforceable by a court of competent
jurisdiction.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has executed this Settlement and
Standstill Agreement, or caused the same to be executed by its duly authorized
representative as of the date first above written.

 

ARBINET-THEXCHANGE, INC. By:  

/s/ Roger H. Moore

Name:   Roger H. Moore Title:   Interim Chief Executive Officer and President

 

/s/ Robert A. Marmon

Robert A. Marmon, individually



--------------------------------------------------------------------------------

Schedule A

Beneficial and Record Ownership of Common Stock

 

Stockholder

  

Number of Shares of Common

Stock Held Beneficially

 

Number of Shares of Common

Stock Held of Record

Robert A. Marmon

   120,811(1)   500

--------------------------------------------------------------------------------

(1) Includes (a) 500 shares of Common Stock owned of record by Mr. Marmon,
(b) 90,308 shares of Common Stock owned by Mr. Marmon through an account for his
benefit at E*Trade Financial, and (c) the following shares of Common Stock owned
by the trusts listed below, the trustee of each of such trusts is Mr. Marmon’s
spouse:

 

Stockholder

   Number of Shares of Common
Stock Held of Record

Charitable Remainder Unitrust for Vicki Marmon-Youngelman

   3,702

Charitable Remainder Unitrust for Maxine Youngelman

   1,863

Charitable Remainder Unitrust for Larry Arthur Simms

   3,682

Charitable Remainder Unitrust for Beverly H. Marmon Deangelo

   5,583

Charitable Remainder Unitrust for Herman S. Marmon

   5,707

Annette Powell Trust, Toby Marmon Trustee

   1,871

Joanna A. Marmon Trust, Toby Marmon Trustee

   45

James Owens Trust, Toby Marmon Trustee

   1,801

David Ray Youngelman Trust, Toby Marmon Trustee

   5,749

Total:

   30,003